DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed January 26, 2021 have been entered. Claims 1-12 and 14-20 remain pending in the application and Claim 13 has been canceled. Applicant’s amendment to the specification was received on January 26, 2021 and is entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth (US 1365904) in view of Jones (US 4006495).
Regarding Claim 1, Forsyth teaches a convertible vest and jacket system comprising: a torso portion having a front aspect (3) and a back aspect (1), the torso portion defining a neck opening (7), a waist opening (9), a first sleeve opening (see annotated Fig.), and a second sleeve opening (see annotated Fig.); a pocket (see annotated Fig.) located on an inner-facing surface of the back aspect of the torso portion (p. 2 ll. 97-100 discloses “a large pocket space is provided around the entire skirt portion of the coat between the outer fabric portions of the coat and the lining thereof,” wherein the pocket is located on the inner surface as it is partially formed by the lining), the pocket extending across a vertical midline of the back aspect of the torso portion, wherein the vertical midline extends from an 
Forsyth does not teach a first portion of the proximal end of the first sleeve permanently affixed to the torso portion adjacent to the first sleeve opening, and a second portion of the proximal end of the first sleeve unaffixed from the first sleeve opening; a first portion of the proximal end of the second sleeve permanently affixed to the torso portion adjacent to the second sleeve opening and a second portion of the proximal end of the second sleeve unaffixed from the second sleeve opening.
Attention is drawn to Jones, which teaches an article of apparel. Jones teaches (All Figs.) a convertible vest and jacket system (10) comprising: in a first vest state (Fig. 7): a torso portion having a front aspect (11, 12) and a back aspect (13), the torso portion defining a neck opening (19), a waist opening (see annotated figure), a first sleeve opening (see annotated figure), and a second sleeve opening (see annotated figure); a pocket (42) located on an inner-facing surface of the back aspect of the torso portion (Col. 3, II. 40-44 “the back is provided with a front facing panel 36… which provides a receiving pocket 42”); a first sleeve (14) having a proximal end (Fig. 2, adjacent to reference character FI) and a distal end (Fig. 2, adjacent to reference character 36), a first portion of the proximal end of the first sleeve permanently affixed (reference character 25; Col. 3 II. 17-20, “sleeves 14 and 15 are attached at and between 23, 24 and 23A, 24A to the back 13 such that there is a permanent juncture”) to the torso portion adjacent to the first sleeve opening, and a second portion of the proximal end of the first sleeve unaffixed (reference character 27; Col. 3, II. 22-25, “each sleeve 14 and 15 enjoys a releasable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forsyth to include the teachings of Jones such that the first and second sleeves have a permanently affixed portion and a releasably affixed portion so that the user can remove their arms from the sleeves add wear the convertible jacket in a vest state (col. 4 ll. 18-20, “the permanently attached sleeves may be partially removed from the body B of the jacket and tucked into the pocket areas”), especially as both Forsyth and Jones teach garments for hunters. 
Regarding Claim 2, modified Forsyth teaches all of the limitations of the convertible vest and jacket system of claim 1, as discussed in the rejections above. Forsyth further teaches wherein the pocket is located on an upper portion of the back aspect of the torso portion (see annotated figure, pocket is located on the upper portion as interpreted, as the claims do not provide boundaries for the upper portion).
Regarding Claim 3, modified Forsyth teaches all of the limitations of the convertible vest and jacket system of claim 1, as discussed in the rejections above. Forsyth further teaches wherein the 
Regarding Claim 5, modified Forsyth teaches all of the limitations of the convertible vest and jacket system of Claim 1, as discussed in the rejections above. Forsyth further teaches wherein the first portion of the proximal end of each of the first sleeve and the second sleeve comprises a posterior portion of the each of the first sleeve and the second sleeve (see annotated Fig., note that the first and second sleeves have the same construction, so both have same portions as labeled).
Regarding Claim 6, modified Forsyth teaches all of the limitations of the convertible vest and jacket system of Claim 5, as discussed in the rejection above. Forsyth further teaches wherein the second portion of the proximal end of the each of the first sleeve and the second sleeve comprises an anterior portion of the each of the first sleeve and the second sleeve (see annotated Fig., note that the first and second sleeves have the same construction, so both have same portions as labeled).
	Regarding Claim 7, modified Forsyth teaches all the limitations of the convertible vest and jacket system of Claim 6, as discussed in the rejections above. 
	Forsyth does not teach wherein the anterior portion of each of the first sleeve and the second sleeve comprises a releasable fastener. 
	Attention is drawn to Jones, which teaches an article of apparel. Jones teaches (All Figs.) a convertible vest and jacket system (see citations above), wherein the second portion of the proximal end of the each of the first sleeve and the second sleeve comprises an anterior portion the each of the first sleeve (portion of sleeve adjacent to reference character M) and the second sleeve (portion of sleeve adjacent to reference character M). Jones further teaches wherein the anterior portion of the each of the first sleeve and the second sleeve comprises a releasable fastener (Col. 3, II. 23-26, “sleeves 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forsyth to include the teachings of Jones such that the anterior portion of the first and second sleeves comprises a releasable fastener so that the convertible garment may be worn in a jacket state with full sleeves (col. 9 ll. 16-17, “the jacket is highly versatile, may be worn in the usual way with the sleeves”).
Regarding Claim 8, Modified Forsyth teaches all of the limitations of Claim 7, as discussed in the rejections above.
Forsyth does not teach wherein the torso portion comprises a releasable fastener located adjacent to an anterior edge of each of the first sleeve opening and the second sleeve opening, the releasable fastener located adjacent to the anterior edge of the each of the first sleeve opening and the second sleeve opening complementary to the releasable fastener located at the anterior portion of the proximal end of the each of the first sleeve and the second sleeve.
Attention is drawn to Jones, which teaches an article of apparel. Jones teaches a convertible vest and jacket system with releasable fasteners on the anterior portion of the first and second sleeves (see citations above). Jones further teaches wherein the torso portion comprises a releasable fastener (31, 32) located adjacent to an anterior edge of each of the first sleeve (14) opening and the second sleeve opening, the releasable fastener located adjacent to the anterior edge of the each of the first sleeve opening and the second sleeve (15) opening complementary to the releasable fastener located at the anterior portion of the proximal end of the each of the first sleeve and the second sleeve (Col. 3, II. 31-35 “the zipper halves 29 and 30 in Fig. 4 or the Velcro strips 31 and 32 as shown in Fig. 3 are employed as fastening means at F1 and F2, F3 and F4, for releasably securing the remainder of the sleeve to the coat in the manner shown in Fig. 2”).

Regarding Claim 9, modified Forsyth teaches all of the limitations of Claim 8, as discussed in the rejections above. 
Forsyth does not specifically teach wherein the releasable fastener located adjacent to the anterior edge of the each of the first sleeve opening and the second sleeve opening is located on the inner-facing surface of the torso portion.
Attention is drawn to Jones, which teaches an article of apparel. Jones teaches a convertible vest and jacket system with a releasable fastener on the torso portion of the garment (see citations above). Jones further teaches wherein the releasable fastener located adjacent to the anterior edge of the each of the first sleeve opening and the second sleeve opening is located on the inner-facing surface of the torso portion (Fig. 3 shows the releasable fastener on the inner facing surface of the torso portion (13)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forsyth to include the teachings of Jones such that the releasable fastener is located on the inside of the torso portion so that the fastener is hidden from view when worn, giving the coat a typical appearance. 
Regarding Claim 10, modified Forsyth teaches all of the limitations of Claim 9, as discussed in the rejections above. 

Attention is drawn to Jones, which teaches an article of apparel. Jones teaches a convertible vest and jacket system (see citations above) and further teaches wherein in a second jacket state: the each of the first sleeve (14) and the second sleeve (15) extends through the first sleeve opening and the second sleeve opening respectively (Fig. 1 show the first and second sleeves (14 and 15) extending though the first and second sleeve openings); and the releasable fastener located at the anterior portion of the proximal end of the each of the first sleeve and the second sleeve is releasably mated with the releasable fastener located adjacent to the anterior edge of the each of the first sleeve opening and the second sleeve opening respectively (Fig. 1 shows the sleeves and the sleeve openings mated to form releasable seams 27, 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forsyth to include the teachings of Forsyth such that the sleeves extend through the sleeve openings and the releasable fasteners of the torso portion and the sleeves are releasably mated such that the jacket can be worn in a jacket configuration (col. 9 ll. 16-17, “the jacket is highly versatile, may be worn in the usual way with the sleeves”).
Regarding Claim 11, Forsyth teaches a convertible vest and jacket system comprising: a torso portion having a front aspect (3) and a back aspect (1), the torso portion defining a neck opening (7), a waist opening (9), a first sleeve opening (see annotated Fig.), and a second sleeve opening (see annotated Fig.), each of the first sleeve opening and the second sleeve opening comprising an anterior 
Forsyth does not teach each of the first sleeve opening and the second sleeve opening comprising a releasable fastener located adjacent to the anterior edge of the each of the first sleeve opening and the second sleeve opening, a posterior portion of the proximal end of the first sleeve permanently affixed to the torso portion adjacent to the posterior edge of the first sleeve opening, an anterior portion of the proximal end of the first sleeve comprising a releasable fastener complementary to the releasable fastener located adjacent the anterior edge of the first sleeve opening; and , a posterior portion of the proximal end of the second sleeve permanently affixed to the torso portion adjacent to the posterior edge of the second sleeve opening, an anterior portion of the proximal end of the second sleeve comprising a releasable fastener complementary to the releasable fastener located adjacent the anterior edge of the second sleeve opening.
Attention is drawn to Jones, which teaches an article of apparel. Jones teaches (All Figs.) a convertible vest and jacket system comprising: a torso portion having a front aspect (11, 12) and a back aspect (13), the torso portion defining a neck opening (16), a waist opening (see annotated figure), a first sleeve opening (see annotated figure), and a second sleeve opening (see annotated figure), each of the first sleeve opening and the second sleeve opening comprising an anterior edge (Fig. 2, edge of front 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forsyth to include the teachings of Jones such that the first and second sleeves have a portion permanently fixed to the torso and a portion releasably  fixed to the torso using releasable fasteners to allow the sleeves to be partially detached from the torso portion (col. 4 ll. 18-20, “the permanently attached sleeves may be partially removed from the body B of the jacket and tucked into the pocket areas”).
Regarding Claim 12, modified Forsyth teaches all of the limitations of the convertible vest and jacket system of Claim 11, as discussed in the rejections above. 
Forsyth does not teach wherein the releasable fastener located adjacent to the anterior edge of the each of the first sleeve opening and the second sleeve opening is located on the inner-facing surface of the torso portion. 
Attention is drawn to Jones, which teaches an article of apparel. Jones teaches a convertible vest and jacket system with a releasable fastener on the torso portion of the garment (see citations above). Jones further teaches wherein the releasable fastener located adjacent to the anterior edge of the each of the first sleeve opening and the second sleeve opening is located on the inner-facing surface of the torso portion (Fig. 3 shows the releasable fastener on the inner facing surface of the torso portion (13)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forsyth to include the teachings of Jones such that the releasable fastener is located on the inside of the torso portion so that the fastener is hidden from view when worn, giving the coat a typical appearance. 

Regarding Claim 15, modified Forsyth teaches all of the limitations the convertible vest and jacket system of Claim 14, as discussed in the rejections above. Forsyth further teaches wherein the pocket (see annotated Fig.) is useable to stow the first sleeve (6) and the second sleeve (6) when the convertible vest and jacket system is in a first vest state (the pocket as shown in the annotated Fig. could be used to stow at least part of the first and second sleeves).
Regarding Claim 18, Forsyth teaches a method of using a convertible vest and jacket system, the method comprising: providing a garment comprising: a torso portion having a front aspect (3) and a back aspect (1), the torso portion defining a neck opening (7), a waist opening (9), a first sleeve opening (see annotated Fig.), and a second sleeve opening (see annotated Fig.), a pocket (see annotated Fig.) located on an inner-facing surface of the back aspect of the torso portion (p. 2 ll. 97-100 discloses “a large pocket space is provided around the entire skirt portion of the coat between the outer fabric portions of the coat and the lining thereof,” wherein the pocket is located on the inner surface as it is partially formed by the lining), the pocket extending across a vertical midline of the back aspect of the torso portion, wherein the vertical midline extends from an approximate center of the neck opening to an approximate center of the waist opening (Fig. 1 shows the pocket extending between reference character 12s, crossing the vertical midline as designated by line X4), a first sleeve having a proximal end and a distal end, and a second sleeve having a proximal end and a distal end (see annotated Fig.). 
Forsyth does not teach a first portion of the proximal end of the first sleeve permanently affixed to the torso portion adjacent to the first sleeve opening, a second portion of the proximal end of the first sleeve unaffixed from the first sleeve opening, a first portion of the proximal end of the second 
Attention is drawn to Jones, which teaches an article of apparel. Jones teaches a method of using a convertible vest and jacket system, the method comprising: providing a vest comprising: a torso portion having a front aspect (11,12) and a back aspect (13), the torso portion defining a neck opening (16), a waist opening (see annotated figure), a first sleeve opening (see annotated figure), and a second sleeve opening (see annotated figure), a pocket (42) located on an inner-facing surface of the back aspect of the torso portion (Col. 3 II. 40-42, “the back is provided with a front facing panel 36… which provides a receiving pocket 42”), a first sleeve (14) having a proximal end (Fig. 2, adjacent to reference character FI) and a distal end (Fig. 2, adjacent to reference character 36), a first portion of the proximal end of the first sleeve permanently affixed to the torso portion adjacent to the first sleeve opening (Col. 3, II. 17-20, “sleeves 14 and 15 are attached at and between 23, 24 and 23A, 24A to the back 13 such that there is a permanent juncture”), a second portion of the proximal end of the first sleeve unaffixed from the first sleeve opening (Fig. 2), a second sleeve having a proximal end (Fig. 2, adjacent to reference character F3) and a distal end (Fig. 2, denoted by cuff adjacent to reference character 33), a first portion of the proximal end of the second sleeve permanently affixed to the torso portion adjacent to the second sleeve opening (Col. 3, II. 17-20, “sleeves 14 and 15 are attached at and between 23, 24 and 23A, 24A to the back 13 such that there is a permanent juncture”), a second portion of the proximal end of the second sleeve unaffixed from the second sleeve opening (Fig. 2), wherein both the first sleeve 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forsyth to include the teachings of Jones such that the sleeves have a portion permanently affixed to the torso, a portion releasably affixed to a portion of the torso, with the sleeves removable from the pocket to be releasable fixed to the torso to form a jacket, so that the wearer can choose to wear the garment in a vest state or in a garment state (col. 4 ll. 16-20, “the jacket is highly versatile, may be worn in the usual way with sleeves where the hunter is out in inclement weather, for example. Yet, the permanently attached sleeves may be partially removed from the body B of the jacket and tucked into "pocket" areas”).
Regarding Claim 19, modified Forsyth teaches all of the limitations of the method of using a convertible vest and jacket system, as discussed in the rejections above. Forsyth further teaches wherein the pocket comprises a first pocket opening (12) located on a first lateral side of the pocket, 
Regarding Claim 20, modified Forsyth teaches all of the limitations of the method of using a convertible vest and jacket system, as discussed in the rejections above. Forsyth further teaches wherein the first pocket opening (12) of the pocket is located adjacent and medial to the first sleeve opening, and wherein the second pocket opening (12) of the pocket is located adjacent and medial to the second sleeve opening (Fig. 1 shows the pocket openings (12) medial and adjacent to the first and second sleeve openings, wherein the pocket openings are reasonably within 0-10 cm of the sleeve openings as “adjacent is defined in paragraph [0026] of the instant specification).  

    PNG
    media_image1.png
    415
    655
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    341
    414
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    497
    535
    media_image3.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Forsyth (US 1365904) in view of Jones (US 4006495) and in further view of Collier (US 6253379).
Regarding Claim 4, modified Jones teaches all of the limitations of the convertible vest and jacket system of Claim 2 as disclosed above.
Jones does not specifically teach wherein at least a portion of the pocket is formed from a mesh material. 
Attention is drawn to Collier which teaches an article of apparel. It is known in the art from Collier that mesh is suitable for forming pockets on the inside of jackets (Col. 3, II. 31). As such, since the use of mesh is known in the art for this intended use and would only produce the typical results of a pocket internal of the jacket that is ventilating and able to hold articles for the wearer (Col. 4, II. 9-11, 16-17).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use mesh to comprise the pocket for storing sleeves in the jacket. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP §2144.07).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth (US 1365904) in view of Jones (US 4006495), and in further view of Kim et al. (KR 200466343).
Regarding Claim 16, modified Forsyth teaches the convertible vest and jacket system of Claim 11 as disclosed above, 
Forsyth does not teach wherein the releasable fastener located adjacent to the anterior edge of the each of the first sleeve opening and the second sleeve opening comprises a female component of a 
Attention is drawn to Kim et al. which teaches an article of apparel. Kim et al. teaches (All Figs.) a convertible vest and jacket system comprising: a torso portion (11) having a front aspect (portion of jacket designated as reference character 11 in Fig. 5) and a back aspect (portion of jacket designated as reference character 11 in Fig. 6), the torso portion defining a neck opening (Fig. 5), a waist opening (Fig. 5), a first sleeve opening (13), and a second sleeve opening (13), each of the first sleeve opening and the second sleeve opening comprising an anterior edge (portion of armhole adjacent to reference character 17 in Fig. 5) and a posterior edge (portion of armhole adjacent to reference character 17 in Fig. 6), each of the first sleeve opening and the second sleeve opening comprising a releasable fastener (31) located adjacent to the anterior edge of the each of the first sleeve opening and the second sleeve opening (Fig. 3); a first sleeve having a proximal end (Fig. 5, end of sleeve closer to torso) and a distal end (Fig. 5, end of sleeve further from torso (11)), an anterior portion of the proximal end of the first sleeve comprising a releasable fastener (31) complementary to the releasable fastener located adjacent the anterior edge of the first sleeve opening (Fig. 2); and a second sleeve having a proximal end (Fig. 5, end of sleeve closer to torso (11)) and a distal end (Fig. 5, end of sleeve further from torso (11)), an anterior portion of the proximal end of the second sleeve comprising a releasable fastener (31) complementary to the releasable fastener located adjacent the anterior edge of the second sleeve opening (Fig. 2). Kim et al. further teaches wherein the releasable fastener located adjacent to the anterior edge of the each of the first sleeve opening and the second sleeve opening comprises a component of a snap system, and wherein the releasable fastener located at the anterior portion of the proximal end of the each of the first sleeve and the second sleeve comprises a mating component of the snap system (paragraph [0049] discloses that the attaching member (31) can be snaps). Kim et al. does not specify wherein the sleeve comprises the male snap component and the sleeve opening comprises the female snap component, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Forsyth to incorporate the teachings of Kim et al. to include snap fasteners as the releasable fasteners of the anterior portion of the proximal end of the each of the first sleeve and the second sleeve to allow for a simple and durable means of attachment. Note that it has been held that when the only difference between the prior art and the claimed invention is merely a reversal of parts that does not alter the function of a device, a finding of prima facie obviousness is appropriate (see MPEP §2144.04 IV A, with respect to In re Gazda).
Regarding Claim 17, Forsyth teaches the convertible vest and jacket system of Claim 11 as disclosed above.
Forsyth does not teach wherein the releasable fastener located adjacent to the anterior edge of the each of the first sleeve opening and the second sleeve opening comprises a male component of a snap system, and wherein the releasable fastener located at the anterior portion of the proximal end of the each of the first sleeve and the second sleeve comprises a female component of the snap system.
Attention is drawn to Kim et al. which teaches an article of apparel. Kim et al. teaches (All Figs.) a convertible vest and jacket system (see citation above). Kim et al. further teaches wherein the releasable fastener located adjacent to the anterior edge of the each of the first sleeve opening and the second sleeve opening comprises a component of a snap system, and wherein the releasable fastener located at the anterior portion of the proximal end of the each of the first sleeve and the second sleeve comprises a mating component of the snap system (paragraph [0049] discloses that the attaching member (31) can be snaps). Kim et al. does not specify wherein the sleeve comprises the female snap 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Forsyth to incorporate the teachings of Kim et al. to include snap fasteners as the releasable fasteners of the anterior portion of the proximal end of the each of the first sleeve and the second sleeve to allow for a simple and durable means of attachment. Note that it has been held that when the only difference between the prior art and the claimed invention is merely a reversal of parts that does not alter the function of a device, a finding of prima facie obviousness is appropriate (see MPEP §2144.04 IV A, with respect to In re Gazda).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-20 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding Applicant’s remarks on the 103 rejections over Jones in view of Collier, applicant submits that Collier is directed to a jacket with a pocket opening located between a sleeve and a torso portion of the jacket. Examiner agrees, however submits also that the material of the pocket of Collier was the focus of the 103 rejection, showing the substitution of one material known in the art for another to obtain only predictable results. 
Regarding Applicant’s remarks on the 103 rejections over Jones in view of Kim et al., Applicant submits that Kim et al. is directed to a sleeve having a proximal end attached to a sleeve opening via a 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schwitrz et al. (US 2019/0390403) teaches a convertible vest and jacket system with a partially affixed portion that is stowed in a pocket on the garment body when not in use. Rose (US 20160120241) teaches a convertible vest and jacket system. 
Applicant’s amendment necessitated the new ground(s) or rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KATHERINE M MORAN/Primary Examiner, Art Unit 3732